           Case 1:19-cv-07314-ALC-BCM Document 45 Filed 08/31/21 Page 1 of 13




  UNITED STATES DISTRICT COURT                                                                            08/31/2021
  SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- x
 ASHLEY PRENDERGAST,                                                   :
                                                                       :
                                             Plaintiff,                :
                                                                       :          19-cv-7314 (ALC) (BCM)
                  -against-                                            :
                                                                       :          OPINION & ORDER
                                                                       :
 PORT AUTHORITY OF NEW YORK AND NEW                                    :
 JERSEY, ET AL.,                                                       :
                                                                       :
                                             Defendants.               :
 --------------------------------------------------------------------- x
  ANDREW L. CARTER, JR., United States District Judge:

            Plaintiff Ashley Prendergast (hereinafter, “Ms. Prendergast” or “Plaintiff”) brings this

  action against Port Authority of New York and New Jersey (hereinafter, “Port Authority” or

  “Defendant”) under Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000 et

  seq, for discrimination on the basis of gender and retaliation for complaining about

  discriminatory treatment.1 Currently before the Court is Defendant’s motion for summary

  judgment. For the reasons herein, Defendant’s motion for summary judgment is GRANTED.

                                                  BACKGROUND

      I.       Factual Background

            The following factual summary consists of only undisputed material facts unless otherwise

  indicated. Where the facts are subject to legitimate dispute, they are construed in favor of the non-

  moving party. Tindall v. Poultney High Sch. Dist., 414 F.3d 281, 283-84 (2d Cir. 2005) (internal

  citation omitted).




  1
   Plaintiff initially also asserted claims against James Sabatelli, but he was voluntarily dismissed from the action on
  October 8, 2020. ECF No. 27.


                                                             1
       Case 1:19-cv-07314-ALC-BCM Document 45 Filed 08/31/21 Page 2 of 13




         Plaintiff was originally hired as a temporary Passenger Information Agent for PATH from

April 15, 2016 through November 15, 2017. Pl.’s R. 56.1 Counterstatement (“Pl.’s 56.1 Resp.”)

¶ 8. While working there, she was counseled on her poor job performance. Id. ¶ 9.2 In September

2017, Plaintiff applied for a Supervising Office Assistant position within the Port Authority. Id.

¶ 15. Plaintiff was hired as a probationary Supervising Office Assistant (“SOA”) in the Security

Business Resource Management and Planning Department at John F. Kennedy International

Airport (“JFK Airport”) on November 17, 2017. Id. ¶ 16. Plaintiff’s employment was at-will, and

she could be terminated at any time for any reason during her 12-month probationary period. Id.

¶ 17. As an SOA at JFK Airport, Plaintiff directly reported to James Sabatelli, and was responsible

for staffing, office equipment, and ensuring business continuity. Id. ¶ 18. In August 2018, Plaintiff

complained about harassment by two female police officers, Janice Hawkins and Janine

DiTomasso. Id. ¶ 21.

         Plaintiff testified that she complained to her union and to the Port Authority’s anonymous

hotline regarding the treatment she received from these officers. Id. ¶ 28. Defendant took some

actions to address the situation with the two officers, including by moving one of the officers and

by closing the door to Plaintiff’s workspace. Id. ¶ 29. Plaintiff was not satisfied with this resolution

and spoke with Mr. Sabatelli about complaining to the Port Authority’s EEO Office (“EEO”). Id.

¶¶ 30-31. Mr. Sabatelli commented that her work attire could be contributing to the conflicts she



2
  While Plaintiff states that there “is an issue of material fact as to whether Plaintiff’s prior job performance with
PATH played any role in her final dismissal,” Pl.’s 56.1 Resp. ¶ 9, she does not dispute the fact that she was
counseled on her poor job performance while at PATH. Plaintiff further asserts that Sandro Ortiz, her supervisor’s
boss, testified that “only one specific incident ‘struck’ him concerning Ms. Prendergast’s alleged conduct at PATH,
an alleged refusal to accept instruction regarding changing signage.” Id. ¶ 10. This is a mischaracterization of Mr.
Ortiz’s testimony, who testified that PATH provided him “a list of her incidents that she had with PATH while she
was a temp agent at PATH.” Soto Decl. Ex. H (“Ortiz Dep. Tr.”) at 66:15-19. When asked whether he recalled what
those incidents were, he responded that “[o]ne, specifically, incident that struck [him]” was her refusal to change
signage. Id. at 66:20-67:6. Mr. Ortiz then went on to state that this incident “supported [his] overall view of moving
forward with insubordination more specifically with the termination.” Id. at 67:16-19.


                                                          2
       Case 1:19-cv-07314-ALC-BCM Document 45 Filed 08/31/21 Page 3 of 13




was having with the officers, though the exact intent and content of Mr. Sabatelli’s comments is

disputed. Id. ¶ 32; compare Alterman Decl. Ex. F (“Prendergast Dep. Tr.”) at 172:14-174:6 with

Alterman Decl. Ex. H (“Sabatelli Dep. Tr.”) at 40:16-41:7.

         On September 11, 2018, Plaintiff filed a complaint with the EEO regarding the harassing

behavior from officers Hawkins and DiTomasso. Id. ¶¶ 24, 33. On September 13, 2018, Natalynn

Dunson-Harrison and Wayne Turner interviewed Plaintiff and Mr. Sabatelli at JFK Airport. Id.

¶ 34.3 While Plaintiff’s complaint was being investigated, several incidents occurred. First, on

September 18, 2018, Mr. Sabatelli instructed Plaintiff to continue cross-training staff on the vendor

invoice processing system after he learned that she had unilaterally eliminated the system without

his approval. Id. ¶ 38. Mr. Sabatelli also counseled Plaintiff on her excessive cell phone use, though

whether this occurred is disputed. Alterman Decl. Ex. M at PA000120; Soto Decl. Ex. D. (“I have

never been counseled by [Mr. Sabatelli] or written up. I was always praised by him for doing a

great job.”); Prendergast Dep. Tr. at 133:24-135:3. On October 23, 2018, Mr. Sabatelli sent

Plaintiff an email requesting that she arrange to have three boxes of paper put away when she

arrived at work because they were a potential trip hazard. Pl.’s 56.1 Resp. ¶ 39; Soto Decl. Ex. B

at PA000361. Instead of complying with the request, she said other employees should handle the

task and copied other staff members on the response to Mr. Sabatelli. Pl.’s 56.1 Resp. ¶ 39, Soto

Decl. Ex. B at PA000359-61.4

         Mr. Sabatelli raised Plaintiff’s conduct with his supervisor, Sandro Ortiz. Pl.’s 56.1 Resp.

¶ 40. Mr. Ortiz, in turn, reached out to PATH to determine whether she had any similar issues



3
  The main dispute of material fact is whether Plaintiff raised any complaints concerning gender based
discriminatory conduct from Mr. Sabatelli during the Port Authority EEO investigation into Plaintiff’s complaints
regarding officers Hawkins and DiTommasso. See, e.g., Pl.’s 56.1 Resp. ¶¶ 29, 31, 34-36, 44.
4
  Plaintiff asserts that there is “an issue of material fact as to whether the so-called ‘issues’ occurred and/or were
blown out of proportion.” Pl.’s 56.1 Resp. ¶ 37. However, none of the citations to the record bring into dispute
whether the first or third incidents actually occurred.


                                                           3
      Case 1:19-cv-07314-ALC-BCM Document 45 Filed 08/31/21 Page 4 of 13




while at PATH. Id. ¶ 41. After that, the decision was made to terminate Plaintiff’s probationary

employment. Id. ¶ 42. On October 26, 2018, a request was submitted for Plaintiff’s termination.

Id. ¶ 43; see also Alterman Decl. Ex. M. The request stated that she had “continually demonstrated

an inability to comply with the Port Authority’s rules and regulations, as well as various agency

and departmental policies.” Alterman Decl. Ex. M at PA000120. The three specific instances

discussed above were cited as examples. Id. at PA000120-21. The request for Plaintiff’s

termination was approved. Pl.’s 56.1 Resp. ¶ 43.

   II.      Procedural History

         Plaintiff filed a charge of gender discrimination with the Equal Employment Opportunity

Commission (“EEOC”) on December 11, 2018. ECF No. 1 (“Compl.”) ¶ 7. On May 8, 2019,

Plaintiff was issued a right to sue letter. Id. Plaintiff commenced this action on August 6, 2019,

Compl., and filed an Amended Complaint on December 3, 2019, ECF No. 7 (“Am. Compl.”).

Defendant filed its Answer to Plaintiff’s Amended Complaint on January 23, 2020. ECF No. 13.

On January 24, 2020, the Court referred the case to Magistrate Judge Barbara C. Moses for

General Pretrial. ECF No. 14. A mediation conference was held on September 1, 2020 but was

unsuccessful in resolving any issue in the case. ECF No. 21. On October 5, 2020, Plaintiff filed a

notice of voluntary dismissal as to Defendant James Sabatelli, which was so ordered by this

Court on October 8, 2020. ECF Nos. 26-27. Discovery closed on November 25, 2020. ECF Nos.

24, 29. The Court granted Defendant leave to file a motion for summary judgment on December

30, 2020. ECF No. 33. Defendant filed a motion for summary judgment and supporting

memorandum of law (“Def.’s Mot.”) on January 29, 2021. ECF Nos. 36, 39. Plaintiff filed her

opposition brief (“Pl.’s Opp.”) on February 12, 2021. ECF No. 40. Defendant filed a reply brief




                                                 4
      Case 1:19-cv-07314-ALC-BCM Document 45 Filed 08/31/21 Page 5 of 13




in further support of its motion for summary judgment (“Def.’s Reply”) on February 19, 2021.

ECF No. 43. The Court deems Defendant’s motion for summary judgment to be fully briefed.

                                   STANDARD OF REVIEW

       Summary judgment must be granted when there is “no genuine dispute as to any material

fact and the movant[s are] entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A

genuine dispute of material fact exists “if the evidence is such that a reasonable jury could return

a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

The movant bears the initial burden of demonstrating the absence of a genuine issue of material

fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986); Feingold v. New York, 366 F.3d 138,

148 (2d Cir. 2004). Where the non-movant bears the burden of proof at trial, the movants’ initial

burden at summary judgment can be met by pointing to a lack of evidence supporting the non-

movant’s claim. Celotex Corp., 477 U.S. at 325. Once the movant meets their initial burden, the

non-movant may defeat summary judgment only by adducing evidence of specific facts that raise

a genuine issue for trial. See Fed. R. Civ. P. 56(e); Anderson, 477 U.S. at 250. The Court is to

believe the evidence of the non-movants and draw all justifiable inferences in their favor,

Anderson, 477 U.S. at 255, but the non-movant must still do more than merely assert conclusions

that are unsupported by arguments or facts. Bellsouth Telecomms., Inc. v. W.R. Grace & Co., 77

F.3d 603, 615 (2d Cir. 1996). “Summary judgment is appropriate even in discrimination cases,

for, as [the Second Circuit has] noted, ‘the salutary purposes of summary judgment—avoiding

protracted, expensive and harassing trials—apply no less to discrimination cases than to . . . other

areas of litigation.’” Weinstock v. Columbia Univ., 224 F.3d 33, 40-41 (2d Cir. 2000) (quoting

Meiri v. Dacon, 759 F.2d 989, 998 (2d Cir. 1985)).




                                                 5
        Case 1:19-cv-07314-ALC-BCM Document 45 Filed 08/31/21 Page 6 of 13




                                           DISCUSSION

         The Court now considers whether Defendant Port Authority is entitled to summary

judgment on Plaintiff’s claims that (1) she was retaliated against for engaging in protected

activity; and (2) that she was discriminated against on the basis of gender.

   I.       Retaliation

         The Court begins its analysis with Plaintiff’s claims that she was retaliated against for

engaging in protected activities. For the reasons that follow, Defendant is entitled to summary

judgment on this claim. “Title VII [of the Civil Rights Act of 1964] provides that [i]t shall be an

unlawful employment practice for an employer to discriminate against any of his employees . . .

because he has opposed any practice made an unlawful employment practice by this subchapter,

or because he has made a charge, testified, assisted, or participated in any manner in an

investigation, proceeding, or hearing under this subchapter.” Vega v. Hempstead Union Free

Sch. Dist., 801 F.3d 72, 89-90 (2d Cir. 2015) (citing 42 U.S.C. § 2000e-3(a)) (internal quotation

marks omitted). Even if an employee is not the victim of prohibited discrimination, Title VII

protects her against retaliation for protesting against such discrimination. Galdieri-Ambrosini v.

Nat’l Realty & Dev. Corp., 136 F.3d 276, 285 (2d Cir. 1998) (citing Manoharan v. Columbia

Univ. Coll. of Physicians & Surgeons, 842 F.2d 590, 593 (2d Cir. 1988)).

         Federal retaliation claims are reviewed under the burden-shifting approach of McDonnell

Douglas Corporation v. Green, 411 U.S. 792 (1973). See, e.g., Hicks v. Baines, 593 F.3d 159,

164 (2d Cir. 2010). Under the first step of the McDonnell framework, “the plaintiff must

establish a prima facie case of retaliation by showing 1) ‘participation in a protected activity’;

2) the defendant’s knowledge of the protected activity; 3) ‘an adverse employment action’; and

4) ‘a causal connection between the protected activity and the adverse employment action.’”




                                                   6
      Case 1:19-cv-07314-ALC-BCM Document 45 Filed 08/31/21 Page 7 of 13




Zann Kwan v. Andalex Grp., LLC, 737 F.3d 834, 844 (2d Cir. 2013) (quoting Jute v. Hamilton

Sundstrand Corp., 420 F.3d 166, 173 (2d Cir. 2005)). The Supreme Court has held that “Title

VII retaliation claims must be proved according to traditional principles of but-for causation,”

which “requires proof that the unlawful retaliation would not have occurred in the absence of the

alleged wrongful action or actions of the employer.” Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570

U.S. 338, 360 (2013). However, a plaintiff may still “demonstrate causation at the prima facie

stage on summary judgment or at trial indirectly through temporal proximity.” Zann Kwan, 737

F.3d at 845.

       If a plaintiff establishes a prima facie case of retaliation such that a presumption of

retaliation arises, the burden next shifts to the defendant to demonstrate some legitimate, non-

retaliatory reason for the adverse decision or action. McDonnell, 411 U.S. at 802; United States

v. Brennan, 650 F.3d 65, 93 (2d Cir. 2011). If the defendant carries that burden, the defendant is

then entitled to summary judgment unless the plaintiff comes forward with evidence showing

that the “non-retaliatory reason is a mere pretext for retaliation,” Zann Kwan, 737 F.3d at 845,

and that the plaintiff’s “protected activity was a but-for cause of the alleged adverse action by the

employer.” Nassar, 570 U.S. at 362.

       To prove that retaliation was a but-for cause of an adverse employment action, a plaintiff

may demonstrate “weaknesses, implausibilities, inconsistencies, or contradictions in the

employer’s proffered legitimate, non-retaliatory reasons for its action.” Zann Kwan, 737 F.3d at

846. A reasonable juror could conclude from such discrepancies “that the explanations were a

pretext for a prohibited reason.” Id. (citing, inter alia, Byrnie v. Town of Cromwell, Bd. of Educ.,

243 F.3d 93, 105-07 (2d Cir. 2001)). To show pretext and retaliatory motive, a plaintiff “may

rely on evidence comprising her prima facie case, including temporal proximity, together with




                                                 7
      Case 1:19-cv-07314-ALC-BCM Document 45 Filed 08/31/21 Page 8 of 13




other evidence such as inconsistent employer explanations, to defeat summary judgment at that

stage.” Id. at 847 (citing Raniola v. Bratton, 243 F.3d 610, 625 (2d Cir. 2001)).

        A. Prima Facie Case of Retaliation

        There is no dispute that Defendant was aware of the alleged protected activity or as to the

fact that Plaintiff’s termination constituted an adverse employment action. Thus, the Court

focuses its analysis on the first and last factors.

            1. Participation in a Protected Activity

        First, the Court considers whether Plaintiff’s conduct constitutes protected activity. The

Second Circuit has held that “implicit in the requirement that the employer have been aware of

the protected activity is the requirement that it understood, or could reasonably have understood,

that the plaintiff’s [complaint] was directed at conduct prohibited by Title VII.” Rojas v. Roman

Catholic Diocese of Rochester, 660 F.3d 98, 107-108 (2d Cir. 2011) (quoting Galdieri-

Ambrosini, 136 F.3d at 292) (internal quotation marks omitted) (emphasis in original), cert.

denied, 565 U.S. 1260 (2012). Accordingly, a plaintiff fails to state a prima facie case for

retaliation when they make “generalized” complaints that their employer “could not reasonably

have understood [to be] complaining of ‘conduct prohibited by Title VII.’” Id. (internal citations

omitted).

        Here, Plaintiff asserts that she was engaged in two instances of protected activity: the

formal complaint she made against officers Hawkins and DiTomasso and the informal complaint

she allegedly made regarding Mr. Sabatelli’s discriminatory conduct against her. Pl.’s Opp. at

12-13. As to the former, there is nothing in the record establishing that Plaintiff’s complaints

against officers Hawkins and DiTomasso concerned harassment on the basis of race, color,

religion, sex or national origin. See, e.g., Pl.’s 56.1 Resp. ¶ 21-22. The complaints against these




                                                      8
      Case 1:19-cv-07314-ALC-BCM Document 45 Filed 08/31/21 Page 9 of 13




officers involved allegations that they referred to Plaintiff as a “child” and “a baby;” and that

they subsequently retaliated against her after she complained to their management by defacing

her name on bulletin board documents and by complaining to Mr. Sabatelli that she dressed

inappropriately for the workplace. Soto Decl. Ex. B. at PA000357. Because Defendant could not

reasonably have understood her to be complaining of conduct prohibited by Title VII, this

alleged instance of protected activity does not suffice to state a prima facie case for retaliation.

       As to the latter, Plaintiff’s assertion that she made an informal complaint about Mr.

Sabatelli’s gender based discriminatory conduct against her is disputed by the parties. See, e.g.

Pl.’s 56.1 Resp. ¶¶ 29, 31, 34-36, 44. Ms. Dunson-Harrison’s investigation summary revealed

that during the interview with the EEO officers, Plaintiff “opined that Mr. Sabatelli should not

have suggested she wear looser cloths [sic] and tone it down because she dresses appropriately

for the workplace” but that she “made no other allegations against Mr. Sabatelli at that time.”

Soto Decl. Ex. B at PA000357. Assuming arguendo that the investigation report supports an

inference that she did make an informal complaint about Mr. Sabatelli’s alleged gender based

discriminatory conduct at some point prior to her termination and that she did engage in

protected activity, her claim still fails for the reasons discussed below.

           2. Causal Connection Between the Protected Activity and the Adverse
              Employment Action

       Defendant asserts that Plaintiff “relies simply on the fact that she complained about

discrimination (not directed toward Sabatelli) and was thereafter terminated, but she ignores her

own conduct leading up to her termination” and that “looking at the evidence as a whole, the

only inference that arises out of the circumstances of Plaintiff’s termination is that of her own

incompetence.” Def.’s Mot. at 7. Plaintiff counters that there is an issue of material fact as to




                                                  9
     Case 1:19-cv-07314-ALC-BCM Document 45 Filed 08/31/21 Page 10 of 13




whether Plaintiff was dismissed under circumstances giving rise to an inference of

discriminatory intent. Pl.’s Opp. at 10.

       “[T]emporal proximity can demonstrate a causal nexus” between protected activity and

an adverse employment action. Slattery v. Swiss Reinsurance Am. Corp., 248 F.3d 87, 95 (2d

Cir.), cert. denied, 534 U.S. 951 (2001). Assuming arguendo that her complaints against Mr.

Sabatelli were made during the investigation into Plaintiff’s complaints against officers Hawkins

and DiTomasso in September 2018, the decision to terminate her a little over a month later, in

October 2018, on the basis of incidents that occurred in September and October 2018, permits

the inference of a causal connection. See Garcia v. Yonkers Bd. of Educ., 15-cv-767, 2018 WL

4007648, at *7 (S.D.N.Y. Aug. 21, 2018), aff’d, 803 F. App’x 441 (2d Cir. 2020).

       B. Non-Pretextual Non-Retaliatory Reason for the Adverse Decision

       Even though assuming arguendo that Plaintiff engaged in protected activity Plaintiff has

carried her burden to establish a prima facie case of retaliation, Defendant would still be entitled

to summary judgment because it carried its burden to show a non-pretextual, legitimate, non-

retaliatory reason for Plaintiff’s termination. McDonnell, 411 U.S. at 802; Brennan, 650 F.3d at

93. Defendant asserts that Plaintiff was terminated “after she demonstrated her inability to fulfill

the duties and responsibilities of the Supervising Office Assistant, which included working with

Sabatelli and not questioning his authority when he gave her instructions on the simplest of

tasks.” Def.’s Mot. at 8. Further, the request for termination memorandum stated that during her

12-month probationary period, she had “continually demonstrated an inability to comply with the

Port Authority’s rules and regulations, as well as various agency and departmental policies.”

Alterman Decl. Ex. M at PA000120. Three specific instances were given as examples:

   (1) On September 18, 2018, Mr. Sabatelli learned that Plaintiff unilaterally eliminated a
       process for cross-training other staff on the command’s vendor invoice processing



                                                 10
     Case 1:19-cv-07314-ALC-BCM Document 45 Filed 08/31/21 Page 11 of 13




       system, which was essential to ensure business continuity. Id. Mr. Sabatelli instructed
       Plaintiff to reinstate this process immediately. Id.

   (2) That same day, Mr. Sabatelli spoke with Plaintiff regarding excessive use of her personal
       cell phone after he had previously counseled her on the same subject. Id. According to
       the termination request, she had continued to use her personal cell phone excessively
       during work hours. Id.

   (3) On October 23, 2018, Mr. Sabatelli emailed Plaintiff to put away three boxes of paper.
       Id.; see also Soto Decl. Ex. B at PA000361. Plaintiff responded by stating that if she was
       not there she could not “put something away” and to “advise all the staff members who
       use paper to put away as needed.” Soto Decl. Ex. B at PA000361. Mr. Sabatelli
       responded and let her know that he was not asking her to put something away when she
       was not there and that they had “spoken about this several times because I am concerned
       of a safety issue. I don’t want someone tripping over it and blaming us.” Id. at PA000360.
       Plaintiff responded that if she was not there, no one should be “waiting on me to put it
       away because of the fact that someone can trip over it. So instead of waiting on me to put
       it away, the staff members can also help to [sic] that . . . It is a safety issue to wait on me
       to move a box of paper because I am not here all the time. I am the Supervising Office
       Assistant, so I control the ordering of supplies, and I audit them and put them away,
       however paper is something universal that everyone uses . . .” Id. Plaintiff also copied
       multiple employees who were not on Mr. Sabatelli’s original email to Plaintiff. Id. Mr.
       Sabatelli then responded that this was not up for debate and that she should take care of
       it. Id. Plaintiff then continued to argue with Mr. Sabatelli in a subsequent response. Id. at
       PA000359.

       While the fact that Plaintiff was counseled regarding her excessive cell phone use is

disputed, there is still sufficient undisputed evidence offered as to the proffered reasons for

Plaintiff’s termination, such that Defendant has carried its burden to show a non-pretextual,

legitimate, non-retaliatory reason for Plaintiff’s termination. Gill v. Mount Sinai Hosp., 160 F.

App’x 43, 44 (2d Cir. 2005) (summary order) (affirming district court decision granting

defendant summary judgment where defendant had “articulated legitimate, nondiscriminatory

reasons for her termination, namely her failure to complete her job duties, her inability to take

direction, and her confrontational and unprofessional behavior”).




                                                 11
     Case 1:19-cv-07314-ALC-BCM Document 45 Filed 08/31/21 Page 12 of 13




         C. Pretext

         The burden now shifts back to Plaintiff to show that Defendant’s proffered reasons are

pretextual. “Title VII retaliation claims require proof that the desire to retaliate was the but-for

causation of the challenged employment action.” Nassar, 570 U.S. at 352 (internal citations

omitted). To prove that retaliation was a but-for cause of an adverse employment action, a

plaintiff may demonstrate “weaknesses, implausabilities, inconsistencies, or contradictions in the

employer’s proffered legitimate, non-retaliatory reasons for its action,” Zann Kwan, 737 F.3d at

846, from which a reasonable juror could conclude “that the explanations were a pretext for a

prohibited reason.” Id. (citing, inter alia, Byrnie, 243 F.3d at 105-07). “[T]emporal proximity is

insufficient to satisfy appellant’s burden to bring forward some evidence of pretext.” El Sayed v.

Hilton Hotels Corp., 627 F.3d 931, 933 (2d Cir. 2010) (per curiam). Aside from conclusory

statements that a “factfinder could reasonably find that the excuses given for dismissal are

pretextual,” see, e.g., Pl.’s Opp. at 11, Plaintiff provides no support for the assertion that

Defendant’s reasons for termination are pretextual. This is plainly insufficient to meet Plaintiff’s

burden.

         Thus, Defendant is entitled to summary judgment on the basis of its legitimate non-

discriminatory reason to fire Plaintiff, which Plaintiff has failed to show to be pretextual.

   II.      Discrimination

         The Court now turns to Plaintiff’s claim of discrimination based on gender. To establish a

prima facie case of gender discrimination under Title VII, a plaintiff must demonstrate the

following: (1) she was within the protected class; (2) she was qualified for the position; (3) she

was subject to an adverse employment action; and (4) the adverse action occurred under

circumstances giving rise to an inference of discrimination. See Terry v. Ashcroft, 336 F.3d 128,




                                                  12
     Case 1:19-cv-07314-ALC-BCM Document 45 Filed 08/31/21 Page 13 of 13




138 (2d Cir. 2003) (citing Collins v. N.Y. City Transit Auth., 305 F.3d 113, 118 (2d Cir. 2002)).

Once a plaintiff has established a prima facie case of age or gender discrimination, the burden

shifts to the defendant to “‘articulate some legitimate, nondiscriminatory reason for the [adverse

action].’” Patterson v. Cty. of Oneida, 375 F.3d 206, 221 (2d Cir. 2004) (quoting O’Connor v.

Consol. Coin Caterers Corp., 517 U.S. 308, 311 (1996)) (internal quotation marks omitted). If

the defendant carries that burden, “the burden shifts back to the plaintiff to demonstrate by

competent evidence that ‘the legitimate reasons offered by the defendant were not its true

reasons, but were a pretext for discrimination.’” Id. (quoting Tex. Dep’t of Cmty. Affairs v.

Burdine, 450 U.S. 248, 253 (1981)).

       As discussed above, even assuming arguendo that Plaintiff carried her initial burden to

show a prima facie case of gender discrimination, summary judgment is still warranted because

Defendant has shown a legitimate, non-discriminatory reason for Plaintiff’s termination that

Plaintiff has not shown to be pretextual.

       The Court need not reach Defendant’s arguments regarding punitive damages, as summary

judgment is warranted as to Defendant on both of Plaintiff’s claims.

                                            CONCLUSION

       For the reasons herein, Defendant’s motion for summary judgment is GRANTED. The

Clerk of Court is respectfully directed to terminate ECF No. 36 and close this case.

SO ORDERED.

Dated: August 31, 2021
      New York, New York

                                                      ____________________________________
                                                            ANDREW L. CARTER, JR.
                                                            United States District Judge




                                                13
